ALLCORN, P. J. A. D.
(dissenting).
Our Supreme Court in Ahto v. Weaver, 39 N.J. 418, 430 (1963), explicitly approved the determination in Westcott v. Briant, 78 N.J.L. 226 (Sup.Ct.1909), which latter case concerned the identical issue with which we are here faced.
In such circumstances it is my feeling that despite the fact that the approval of Westcott in Ahto is dictum, this court is *158constrained to follow such approval. See, also, N.J.S.A. 40A:9 114. The interpretation of the statute with which we are here involved may not properly be rested upon the existence or nonexistence of the common law incompatibility of the two positions; were it otherwise, the statute would be no more than a superfluous legislative declaration.
For these reasons, I would affirm the judgment below.